MEMORANDUM **
Herbert L. Grimes appeals pro se the district court’s orders dismissing with prejudice his in forma pauperis action pursuant to the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2)(B)(ii), and denying his motion to reconsider. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the screening dismissal of an in forma pauper-is complaint, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and for abuse of discretion the denial of a motion to alter or amend judgment under Fed.R.Civ.P. 59(e), Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001). We affirm.
Grimes’ action was properly dismissed initially because he failed to present any legal or factual basis for his claims. See 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc).
However, in his excerpts of record on appeal Grimes submitted a “Case Amendment As Order, Although Clarification Had To Be Made” which bears a district court “received” file stamp dated July 19, 2002. The district court apparently did not docket this document, although Grimes timely filed it as an amended complaint. We remand for the district court to consider the document and determine whether *319the amended complaint states an actionable claim.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.